UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4980



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


COURTNEY SIRRON PHIFER, a/k/a Cort,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00009-RLV)


Submitted:   April 14, 2008                 Decided:   April 25, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, Winston-Salem, North Carolina, for
Appellant.    Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Courtney Sirron Phifer pled guilty, without the benefit

of a plea agreement, to one count of conspiracy to possess with

intent to distribute cocaine, cocaine base and marijuana, in

violation of 21 U.S.C. § 846 (2000).               Phifer’s attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating his conclusion that there are no meritorious issues

for appeal, but questioning whether the district court abused its

discretion in imposing a sentence of 120 months’ imprisonment.

Phifer was notified of his right to file a pro se supplemental

brief, but has not done so.              The Government declined to file a

responsive brief.      Finding no error, we affirm.

            Appellate courts review sentences imposed by district

courts   for     reasonableness,        applying     an   abuse    of    discretion

standard.       Gall v. United States, 128 S. Ct. 586, 597-98 (2007);

see also United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir.

2007).      When   sentencing      a    defendant,    a   district      court   must:

(1) properly calculate the guideline range; (2) determine whether

a sentence within that range serves the factors set out in 18

U.S.C.A.    §    3553(a)   (West       2000   &   Supp.   2007);   (3)    implement

mandatory statutory limitations; and (4) explain its reasons for

selecting a sentence.        Pauley, 511 F.3d at 473.              In the Fourth

Circuit, “[a] sentence within the proper Sentencing Guidelines

range is presumptively reasonable.”               United States v. Allen, 491


                                        - 2 -
F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 127 S.

Ct. 2456, 2462-69 (2007) (upholding presumption of reasonableness

for within-guidelines sentence).

          Our   review   of   the   record   reveals   no   procedural   or

substantive error with respect to Phifer’s sentence. Phifer’s 120-

month sentence was below the applicable guidelines range and is the

statutory minimum sentence applicable to his offense. We therefore

conclude that the district court did not abuse its discretion in

imposing the sentence.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal. We therefore affirm the

district court’s judgment. This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.        If Phifer requests that

such a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Phifer.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 3 -